DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the amendment dated 10 August 2022 of the application 17/202,718, including amendments to the claims and addition of claim 6, is acknowledged.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rees, U. S. Patent 5,398,904.

	Rees shows a gearing device for a seat in figures 1-6, with the elements particularly shown in figure 3.
	A first internally toothed gear 42 includes teeth 44 that protrude toward a rotation center axis of the first internally toothed gear 42.
	A second internally toothed gear 70 having the rotation center axis in common with the first internally toothed gear 42 includes teeth 76 that protrude toward the rotation center axis.  The second internally toothed gear 70 is supported by the first internally toothed gear 42 (fig. 2; outer surface of portion 74 of gear 70 within inner surface 36 of gear 42) so that the second internally toothed gear 70 rotates relative to the first internally toothed gear 42 (col. 5, lines 44-46).
	An externally toothed gear 60 is arranged to an inner side of the first internally toothed gear 42 and in inner side of the second internally toothed gear 70, to thereby mesh with the first internally toothed gear 42 and the second internally toothed gear 70.  The externally toothed gear 60 includes teeth 62 that are smaller in number relative to the teeth of the first internally toothed gear 42 and the teeth of the second internally toothed gear 70 (col. 6, lines 19-21).
	An eccentric member 84 rotates the externally toothed gear 60 (col. 5, lines 56-58) such that a rotation center thereof follows a path around the rotation center axis and rotatably supports the externally toothed gear 60 about the rotation center.  The eccentric member 84 rotates about the rotation center axis in response to a rotational force being externally input thereto from the drive motor 12 (col. 6, lines 32-35).
	A driving shaft 18 (may be a “coupler shaft” fixed to the drive motor 12 output shaft or may be integral with the motor output shaft, col. 4, lines 44-49) transmits the rotational force to the eccentric member 84.  
	The eccentric member 84 comprises an eccentric cam 86 fitted in the externally toothed gear 60 and a cylindrical portion 88 that is inserted into the second internally toothed gear 70 and has a smaller outer diameter than the eccentric cam 86.
	The driving shaft 18 is fitted in the cylindrical portion 88, in bore 90 (col. 6, lines 63-66).
(claim 1)

	The eccentric member 84 is rotatably supported by the first internally toothed gear 42.
(claim 2)

	The first internally toothed gear 42 includes a first main body (right side in fig. 3) and a first flange portion (extending toward the left).
	The first main body has a disc shape.
	As shown in figure 3, the first flange portion has an annular shape with an inner surface 36 and protrudes from an outer edge of the first main body toward the second internally tooted gear 70.
	The second internally toothed gear 70 includes a second main body (left side in fig. 3) and a second flange portion 74.
	The second main body has a disc shape.
	The second flange portion 74 has an annular shape and protrudes from an outer edge of the second main body toward the first internally toothed gear 42.  The second flange portion 74 is placed in sliding contact with the first flange portion (inner surface 36).
	The second flange portion 74 makes a sliding contact with the first flange portion (36), whereby the second internally toothed gear 70 is allowed to be rotatably supported by the first internally toothed gear 42.
(claim 3)


	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees in view of Hagiike, U. S. Patent 6,547,687.

	Rees discloses a gearing device for a seat as discussed in the rejection of claim 1 above, but does not disclose that the eccentric cam includes a concave portion on one side of the eccentric member opposite a rotation center of the externally toothed gear with respect to the rotation center axis.

	Hagiike shows a gearing device in figure 1, including an eccentric member 9/13 having an eccentric cam 13.  The eccentric cam 13 is formed such that the eccentric cam includes a concave portion 13b on one side of the eccentric member opposite a rotation center of an externally toothed gear 12 with respect to a rotation center axis (fig. 1(a); col. 4, lines 58-65).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the eccentric cam of Rees as an element with a concave portion opposite a rotation center of the externally toothed gear to a the rotation center axis in view of Hagiike to secure dynamic balance and suppress the generation of vibrations (Hagiike col. 2, lines 16-34).


Allowable Subject Matter

Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 7,837,266 (Lehmann) November 2010 - a hub of an adjustment handle of a vehicle seat is coupled to hubs of adjustment elements through a shaft.

WO 2012/156079 (Goepel) November 2012 - "By appropriate design and arrangement of the recesses 15 of the eccentric 9 can be achieved that the common center of gravity of converter 3 and eccentric 9 is always on the motor shaft axis Ι-, whereby the motor is completely mass-balanced and vibration-free running."


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659